DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-3, 6-8, 10-12, and 14-16 remain pending in the application. 

Response to Amendment
	Applicant amendments filed 03/10/2022 have been entered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Shapiro on 06/15/2022.
The application has been amended as follows: 
	Claim 2 has been amended to insert “of the specimen collection tip” on line 2 to recite: 
The specimen collection tip according to claim 1, wherein at least a portion of the surface of the specimen collection tip is superhydrophobic. 
Claim 6 has been amended to delete “a” on line 3 to recite:
The specimen collection tip according to claim 1, wherein the at least one air vent hole comprises a plurality of air vent holes formed in portions that are opposed to each other in 
Claim 15 has been amended such that lines 16-17 have been deleted and have been replaced with the following:
wherein the specimen holding region expands widthwise along an entire length of the specimen holding region from the specimen collection hole to the at least one air vent hole; 

Allowable Subject Matter
Claims 1-3, 6-8, 10-12, 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record is Cui (US-2011/0011739-A1) which teaches a flat biosensor that is rectangular in shape and is made of lower plate 400, insultation plate 500, middle plate 200, and upper plate 300 (Cui; [0057], Figure 5). The sample passage 102 is understood to be a specimen holding region. Cui had been modified with Roche Diagnostics GMBH (EP-2811299-A1) such that the specimen holding region would have a narrower proximal end to a wide portion. However, claim 1 now recites that “the specimen holding region expands widthwise along an entire length of the specimen holding region from the specimen collection hole to the at least one air vent hole”. It is seen in Figure 3A of Roche that while there is a narrow portion and a wide portion, the area is not expanding widthwise along an entire length of the specimen holding region. As such, modifying the sample passage 102 of Cui with Roche would not produce the claimed invention. 
Cui in view of Roche does not teach or suggest a specimen holding region that expands widthwise along an entire length of the specimen holding region from the specimen collection hole to the at least one air vent hole. 
Regarding claim 15, it has been similarly amended as described by the Examiner’s Amendment above such that the specimen holding region expands widthwise along an entire length of the specimen holding region. 
Cui in view of Roche not teach or suggest a specimen holding region that expands widthwise along an entire length of the specimen holding region from the specimen collection hole to the at least one air vent hole. 
Regarding claim 16, the closest prior art of record is Cui which teaches a laminated structure made of lower plate 400, insultation plate 500, middle plate 200, and upper plate 300 with a sample passage 200 that is the specimen holding region (Cui; [0052], [0057]). Cui had been modified with Roche Diagnostics GMBH (EP-2811299-A1) such that the specimen holding region would have a narrower proximal end to a wide portion. However, claim 16 now recites that “the specimen holding region expands widthwise along an entire length of the specimen holding region from the specimen collection hole to the at least one air vent hole”. It is seen in Figure 3A of Roche that while there is a narrow portion and a wide portion, the area is not expanding widthwise along an entire length of the specimen holding region. As such, modifying the sample passage 102 of Cui with Roche would not produce the claimed invention. 
Cui in view of Roche does not teach or suggest a specimen holding region that expands widthwise along an entire length of the specimen holding region from the specimen collection hole to the at least one air vent hole. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796